Case 18-30584-KLP          Doc 39    Filed 08/08/19 Entered 08/08/19 14:09:03                        Desc Main
                                    Document      Page 1 of 12




                      IN THE UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

IN RE:                                                 }
                                                       }      Case No. 18-30584-KLP
Natalie Walker                                         }
                                                       }
                                                       }      Chapter 13
                                                       }
                 Debtor                                }

Address:         20304 Stone Wood Manor Drive
                 Petersburg, VA 23803
SSN:                      xxx-xx-6863


                                NOTICE OF MOTION
       Natalie Walker, (“Debtor”), by counsel, has filed a Motion to Incur Debt, Motion
  to Expedite and Motion to Shorten Notice Period.

      Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case.

        If you do not want the court the grant the relief sought in the motion, or if you want the
court to consider your views on the motion, then on or before you or your attorney must:

                 File with the court, at the address shown below, a written request for a hearing [or
                 a written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail
                 your request for hearing (or response) to the court for filing, you must mail it
                 early enough so the court will receive it on or before the date stated above.

                 Clerk of Court
                 United States Bankruptcy Court
                 701 E. Broad Street, Room 4000
                 Richmond, VA 23219
                                                                                                Massie Law Firm, PC
                                                                           Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                                     115 N. 1st Street
                                                                                                Richmond, VA 23219
                                                                                                  (804) 644-4878 (T)
                                                                                                  (804) 644-4874 (F)
                                                                                         jmassie@massielawfirm.com
IN RE:                                                 }
                                                       }      Case No. 18-30584-KLP
Natalie Walker                                         }
                                                       }
                                                       }      Chapter 13
Case 18-30584-KLP         Doc 39    Filed 08/08/19 Entered 08/08/19 14:09:03                         Desc Main
                                   Document      Page 2 of 12


                 You must also mail a copy to:
                 Joseph Massie, III
                 115 N. 1st Street
                 Richmond, VA 23219-2125

                 Attend a hearing scheduled for August 21, 2019 at 10:00 am at Judge Phillips
                 at 701 E. Broad Street, Room 5100, Richmond, VA 23219.

If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the motion and may enter an order granting that relief.

                               /s/: Joseph Massie, III
                               Joseph Massie, III
                               115 N. 1st Street
                               Richmond, VA 23219-2125
                               (804) 644-4878 (T)
                               (804) 644-4874 (F)

                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 8, 2019, I sent, electronically, or mailed a true and exact
copy of the foregoing Notice of Motion to all necessary parties.

August 8, 2019                                   RESPECTFULLY SUBMITTED

                                                       Natalie Walker

                                                 By: /s/: Joseph Massie, III
                                                             Joseph Massie, III
                                                              115 N. 1st Street
                                                             Richmond, VA 23219-2125
                                                             (804) 644-4878 (T)
                                                             (804) 644-4874 (F)



                                                                                                Massie Law Firm, PC
                                                                           Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                                     115 N. 1st Street
                                                                                                Richmond, VA 23219
                                                                                                  (804) 644-4878 (T)
                                                                                                  (804) 644-4874 (F)
                                                                                         jmassie@massielawfirm.com
IN RE:                                                 }
                                                       }      Case No. 18-30584-KLP
Natalie Walker                                         }
                                                       }
                                                       }      Chapter 13
Case 18-30584-KLP         Doc 39    Filed 08/08/19 Entered 08/08/19 14:09:03                       Desc Main
                                   Document      Page 3 of 12


                    IN THE UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

In re: Natalie Walker                           Case Number 18-30584-KLP
                                                        Chapter 13
                 Debtor

                            MOTION TO EXPEDITE HEARING

COMES NOW, Natalie Walker, the Debtor, by Counsel, and offer the following in support of
his Motion to Expedite Hearing on the Motion for Authority to Incur Indebtedness:

1. On February 8, 2018, Debtor filed in the Honorable Court a petition for relief under Chapter
   13 of Bankruptcy Code 11 USC § §1301 et seq.
2. Debtor seeks permission to have an Expedited Hearing on the Motion for Authority to
   Incur Indebtedness.
3. That an expedited hearing on the Motions are necessary for the following reason: Debtor
   does not have transportation for work.
4. An expedited hearing is necessary under the circumstances and creditors and parties in
   interest will not be prejudiced by such expedited hearing being granted.

WHEREFORE, the Debtor respectfully request this Honorable Court to schedule a hearing to be
heard on an expedited bases to consider the Motion for Authority to Incur Indebtedness and
for such other and further relief as the Court deems proper.

August 8, 2019                              RESPECTFULLY SUBMITTED,
                                                    Natalie Walker
                                     By:               /s/: Joseph Massie, III
                                                           Joseph Massie, III
                                                            115 N. 1st Street
                                                           Richmond, VA 23219-2125
                                                          (804) 644-4878 (T)
                                                          (804) 644-4874 (F)


                                                                                              Massie Law Firm, PC
                                                                         Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                                   115 N. 1st Street
                                                                                              Richmond, VA 23219
                                                                                                (804) 644-4878 (T)
                                                                                                (804) 644-4874 (F)
                                                                                       jmassie@massielawfirm.com
IN RE:                                             }
                                                   }        Case No. 18-30584-KLP
Natalie Walker                                     }
                                                   }
                                                   }        Chapter 13
Case 18-30584-KLP         Doc 39    Filed 08/08/19 Entered 08/08/19 14:09:03                        Desc Main
                                   Document      Page 4 of 12


                    IN THE UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

In re: Natalie Walker                           Case Number 18-30584-KLP
                                                        Chapter 13
                 Debtor

          CERTIFICATION REGARDING REQUEST FOR EXPEDITED HEARING

 In support of the attached request for an expedited hearing as required by Local Rule 9013-1(N),
I hereby certify that:
     1. I have carefully examined the matter and concluded that there is a true need for an
        emergency hearing.
     2. I have not created the emergency through any lack of due diligence, and
     3. I have made a bona fide effort to resolve the matter without hearing.

August 8, 2019                               RESPECTFULLY SUBMITTED,
                                                    Natalie Walker

                                     By:                /s/: Joseph Massie, III
                                                            Joseph Massie, III
                                                             115 N. 1st Street
                                                            Richmond, VA 23219-2125
                                                           (804) 644-4878 (T)
                                                           (804) 644-4874 (F)




                                                                                               Massie Law Firm, PC
                                                                          Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                                    115 N. 1st Street
                                                                                               Richmond, VA 23219
                                                                                                 (804) 644-4878 (T)
                                                                                                 (804) 644-4874 (F)
                                                                                        jmassie@massielawfirm.com
IN RE:                                              }
                                                    }        Case No. 18-30584-KLP
Natalie Walker                                      }
                                                    }
                                                    }        Chapter 13
Case 18-30584-KLP        Doc 39     Filed 08/08/19 Entered 08/08/19 14:09:03                        Desc Main
                                   Document      Page 5 of 12




                                 CERTIFICATE OF SERVICE
       I hereby certify that on August 8, 2019, I sent, electronically, or mailed a true and exact
copy of the foregoing Motion to EXPEDITE HEARING to all necessary parties.

August 8, 2019                                RESPECTFULLY SUBMITTED
                                                      Natalie Walker

                                                     By /s/: Joseph Massie, III
                                                         Joseph Massie, III
                                                           115 N. 1st Street
                                                         Richmond, VA 23219-2125
                                                           (804) 644-4878 (T)
                                                         (804) 644-4874 (F)




                                                                                               Massie Law Firm, PC
                                                                          Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                                    115 N. 1st Street
                                                                                               Richmond, VA 23219
                                                                                                 (804) 644-4878 (T)
                                                                                                 (804) 644-4874 (F)
                                                                                        jmassie@massielawfirm.com
IN RE:                                                }
                                                      }      Case No. 18-30584-KLP
Natalie Walker                                        }
                                                      }
                                                      }      Chapter 13
Case 18-30584-KLP         Doc 39    Filed 08/08/19 Entered 08/08/19 14:09:03                          Desc Main
                                   Document      Page 6 of 12


                     IN THE UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

In re: Natalie Walker                             Case Number 18-30584-KLP
                                                          Chapter 13
                 Debtor

                          MOTION TO SHORTEN NOTICE PERIOD

 COMES NOW, Natalie Walker, (“the Debtor”), by Counsel, and file this Motion to Shorten
the Notice Period for the Motion for Authority to Incur Indebtedness pursuant to 11 USC
§364(a) and 1304, Federal Rules of Bankruptcy Procedure 4001(c) and 9013, and Local
Bankruptcy Rules 9013-1. In support thereof, Debtor respectfully state the following:

                                            Jurisdiction

     1. This court has exclusive jurisdiction over this matter pursuant to 28 USC §1334.
     2. This proceeding is a core proceeding under 28 USC §157(b)(2)(A)(B)(K) and (O).
     3. Venue is proper pursuant to 28 USC §1409.

                                                Facts
     4. On February 8, 2018, the Debtor filed in the Honorable Court a petition for relief under
        Chapter 13 of Bankruptcy Code 11 USC § §1301 et seq.
     5. Debtor seeks to shorten the notice period for the Motion for Authority to Incur
        Indebtedness from twenty-one (21) days to thirteen (13) days.

WHEREFORE, the Debtor prays that this Court enter an Order shortening the notice period for
the Motion for Authority to Incur Indebtedness

August 8, 2019                                RESPECTFULLY SUBMITTED,
                                                     Natalie Walker

                                      By:                /s/: Joseph Massie, III
                                                             Joseph Massie, III
                                                                                                 Massie Law Firm, PC
                                                                            Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                                      115 N. 1st Street
                                                                                                 Richmond, VA 23219
                                                                                                   (804) 644-4878 (T)
                                                                                                   (804) 644-4874 (F)
                                                                                          jmassie@massielawfirm.com
IN RE:                                               }
                                                     }         Case No. 18-30584-KLP
Natalie Walker                                       }
                                                     }
                                                     }         Chapter 13
Case 18-30584-KLP        Doc 39     Filed 08/08/19 Entered 08/08/19 14:09:03                        Desc Main
                                   Document      Page 7 of 12


                                                            115 N. 1st Street
                                                           Richmond, VA 23219-2125
                                                          (804) 644-4878 (T)
                                                          (804) 644-4874 (F)

                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 8, 2019, I sent, electronically, or mailed a true and exact
copy of the foregoing Motion to SHORTEN NOTICE to all necessary parties.

August 8, 2019                                RESPECTFULLY SUBMITTED
                                                      Natalie Walker

                                                     By /s/: Joseph Massie, III
                                                         Joseph Massie, III
                                                           115 N. 1st Street
                                                         Richmond, VA 23219-2125
                                                         (804) 644-4878 (T)
                                                         (804) 644-4874 (F)




                                                                                               Massie Law Firm, PC
                                                                          Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                                    115 N. 1st Street
                                                                                               Richmond, VA 23219
                                                                                                 (804) 644-4878 (T)
                                                                                                 (804) 644-4874 (F)
                                                                                        jmassie@massielawfirm.com
IN RE:                                                }
                                                      }      Case No. 18-30584-KLP
Natalie Walker                                        }
                                                      }
                                                      }      Chapter 13
Case 18-30584-KLP         Doc 39     Filed 08/08/19 Entered 08/08/19 14:09:03                        Desc Main
                                    Document      Page 8 of 12


                      IN THE UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

In re: Natalie Walker                              Case Number 18-30584-KLP
                                                           Chapter 13
                 Debtor

                  MOTION FOR AUTHORITY TO INCUR INDEBTEDNESS

     COME NOW, the Debtor, Natalie Walker, by counsel, and in support of her request
Motion for Authority to Incur Indebtedness, states as follows:

          1.     The Debtor is requesting authority to incur indebted with, for the purchase of
          2010 Lexus ES 350 4D Luxury Sedan or like vehicle in the approximate amount not to
          exceed $8,023.76, and with an interest rate not to exceed 19.99%, 5 years (60 months)
          with monthly payments of $360.66 per month.

          2.     Said purchase is necessary as the Debtor is in need of vehicle to drive to work.

          3.     Said indebtedness will not impair the Debtor’s ability to comply with the terms of
                 Chapter 13 Plan.

WHEREFORE, the Debtor requests an Order authorizing them to incur said indebtedness and for
such other relief as the Court may deem appropriate.

August 8, 2019                                 RESPECTFULLY SUBMITTED,
                                                       Natalie Walker

                                        By:             /s/: Joseph Massie, III
                                                        Joseph Massie, III
                                                       115 N. 1st Street
                                                        Richmond, VA 23219-2125
                                                       (804) 644-4878 (T)
                                                       (804) 644-4874 (F)
                                                                                                Massie Law Firm, PC
                                                                           Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                                     115 N. 1st Street
                                                                                                Richmond, VA 23219
                                                                                                  (804) 644-4878 (T)
                                                                                                  (804) 644-4874 (F)
                                                                                         jmassie@massielawfirm.com
IN RE:                                                 }
                                                       }      Case No. 18-30584-KLP
Natalie Walker                                         }
                                                       }
                                                       }      Chapter 13
Case 18-30584-KLP              Doc 39    Filed 08/08/19 Entered 08/08/19 14:09:03                   Desc Main
                                        Document      Page 9 of 12




                                    CERTIFICATE OF SERVICE

       I hereby certify that on August 8, 2019, I sent, electronically, or mailed a true and exact
copy of the foregoing Motion for Authority to Incur Indebtedness to all necessary parties.

August 8, 2019                                   RESPECTFULLY SUBMITTED
                                                       Natalie Walker

                                          By /s/: Joseph Massie, III
                                                  Joseph Massie, III
                                                  115 N. 1st Street
                                                  Richmond, VA 23219-2125
                                                  (804) 644-4878 (T)
}bk1{CreditorAdresMatrix}bk{
                                                  (804) 644-4874 (F)

Natalie Walker
20304 Stone Wood Manor Drive
Petersburg, VA 23803

Carl Bates
PO Box 1819
Richmond, VA 23219

Credit Acceptance 25505
W.
12 Mile Rd.
Southfield, MI 48034

US Trustee
John P. Fitzgerald, III
701 E. Broad Street, Ste. 4304
Richmond, VA 23219
}bk1{CreditorAdresMatrix}bk{




                                                                                               Massie Law Firm, PC
                                                                          Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                                    115 N. 1st Street
                                                                                               Richmond, VA 23219
                                                                                                 (804) 644-4878 (T)
                                                                                                 (804) 644-4874 (F)
                                                                                        jmassie@massielawfirm.com
IN RE:                                                 }
                                                       }     Case No. 18-30584-KLP
Natalie Walker                                         }
                                                       }
                                                       }     Chapter 13
Case 18-30584-KLP   Doc 39    Filed 08/08/19 Entered 08/08/19 14:09:03                   Desc Main
                             Document     Page 10 of 12


Biorefernce Lab
P.O. Box 21134
New York, NY 10087-1134

Bogese Asset Management

Chesterfield Community Service
P.O. Box 92
Attn: Accounts Receivable

Chesterfield, VA 23832-0001
Cig Financial
6 Executive Circle Ste 100
Irvine, CA 92614

Collection Service C
250 Mt Lebanon Blvd
Pittsburgh, PA 15122

Focused Recovery Solutions
9701-Metropolitan Ct
Ste B
Richmond, VA 23236

IRS
P.O. BOX 7346
Philadelphia, PA 19101

Mccarthy Burgess & Wol
26000 Cannon Rd
Cleveland, OH 44146

Medical Data Systems Inc
Mds
2001 9th Ave Ste 312
Vero beach, FL 32960



                                                                                    Massie Law Firm, PC
                                                               Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                         115 N. 1st Street
                                                                                    Richmond, VA 23219
                                                                                      (804) 644-4878 (T)
                                                                                      (804) 644-4874 (F)
                                                                             jmassie@massielawfirm.com
IN RE:                                      }
                                            }     Case No. 18-30584-KLP
Natalie Walker                              }
                                            }
                                            }     Chapter 13
Case 18-30584-KLP   Doc 39    Filed 08/08/19 Entered 08/08/19 14:09:03                   Desc Main
                             Document     Page 11 of 12


Office of US Trustee
701 E. Broad Street
Suite 4300
Richmond, VA 23219

OneMain Financial
Attn: Bankruptcy Department
601 Nw 2nd St #300
Evansville, IN 47708

Receivable Management Systems
PO Box 8630
Richmond, VA 23226

Rfc 1212
Syncb/nations
Attn: Bankruptcy
Po Box 965060
Orlando, FL 32896

The Foot Center
5311 Patterson Avenue Ste 110
Richmond, VA 23226

Transworld Systems
500 Virginia Drive, Ste 514
Fort Washington, PA 19034

Valley Credit Service, Inc
Po Box 2162
Hagerstown, MD 21742

Wakefield & Associates
7005 Middlebrook Pike
Knoxville, TN 37909

West End Orthapaedic
1400 Johnston-Willis Dr
Richmond, VA 23235
                                                                                    Massie Law Firm, PC
                                                               Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                         115 N. 1st Street
                                                                                    Richmond, VA 23219
                                                                                      (804) 644-4878 (T)
                                                                                      (804) 644-4874 (F)
                                                                             jmassie@massielawfirm.com
IN RE:                                      }
                                            }     Case No. 18-30584-KLP
Natalie Walker                              }
                                            }
                                            }     Chapter 13
Case 18-30584-KLP   Doc 39    Filed 08/08/19 Entered 08/08/19 14:09:03                   Desc Main
                             Document     Page 12 of 12


Westlake Financial Srvs
Customer Care
Po Box 76809
Los Angeles, CA 90054

Westview Financial S
1068 Temple Avenue
Colonial Heights, VA 23834




                                                                                    Massie Law Firm, PC
                                                               Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                         115 N. 1st Street
                                                                                    Richmond, VA 23219
                                                                                      (804) 644-4878 (T)
                                                                                      (804) 644-4874 (F)
                                                                             jmassie@massielawfirm.com
IN RE:                                      }
                                            }     Case No. 18-30584-KLP
Natalie Walker                              }
                                            }
                                            }     Chapter 13
